Citation Nr: 0115678	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and E. S.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the benefit sought on 
appeal.


REMAND

In February 2001, the veteran testified before the 
undersigned member of the Board at a hearing held at the 
Atlanta RO.  In correspondence dated May 2001, the veteran 
was notified that the hearing tape had been lost before a 
transcript could be made.  The veteran responded that he 
wished to be scheduled for another hearing before a member of 
the Board at the RO.

Accordingly, this case his hereby REMANDED to the RO for the 
following action:

The RO should take all necessary steps to 
schedule the veteran for a hearing before 
a member of the Board at the Atlanta RO 
as soon as practicable.

Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  The veteran is reminded that has 
the right to 

submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




